Case 14-13312-JDW         Doc 58    Filed 11/08/19 Entered 11/08/19 10:09:42               Desc Main
                                    Document     Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT FOR
                      THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                                      CHAPTER 13 CASE NO:
STEPHEN W. BOONE and
BRENDA BOONE                                                           14-13312-JDW

         NOTICE OF MOTION FOR ORDER DECLARING CLAIM SATISFIED

        You are hereby notified that Locke D. Barkley, Chapter 13 Trustee, has filed the attached
Motion for Order Declaring Claim Satisfied in the above styled Chapter 13 proceeding as to the
within named mortgage creditor.

        Should any party receiving this notice respond or object to said motion, such response or
objection is required to be filed on or before December 2, 2019, with the Clerk of this Court using
the CM/ECF system or at the following address:

                                 Shallanda J. Clay, Clerk of Court
                                     U. S. Bankruptcy Court
                                 Northern District of Mississippi
                                     703 Highway 145 North
                                       Aberdeen, MS 39730

        Furthermore, a copy must be served on the undersigned attorney for the Trustee. If no
responses are filed, the Court may consider said motion immediately after the time for responses
has expired. In the event a written response is filed, the Court will notify you of the date, time and
place of the hearing thereon.

                                          CERTIFICATE

       I the undersigned attorney for the Trustee, do hereby certify that I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I either
mailed by United States Postal Service, first class, postage prepaid, or electronically notified
through the CM/ECF system, a copy of the above and foregoing to all affected creditors and their
attorney(s), if known.

Dated: November 8, 2019.
                                               LOCKE D. BARKLEY
                                               CHAPTER 13 TRUSTEE

                                               /s/ Melanie T. Vardaman
                                               ATTORNEYS FOR TRUSTEE
                                               W. Jeffrey Collier (MSB 10645)
                                               Melanie T. Vardaman (MSB 100392)
                                               6360 I-55 North, Suite 140
                                               Jackson, Miss. 39211
                                               (601) 355-6661
                                               ssmith@barkley13.com
Case 14-13312-JDW           Doc 58    Filed 11/08/19 Entered 11/08/19 10:09:42           Desc Main
                                      Document     Page 2 of 4




                  IN THE UNITED STATES BANKRUPTCY COURT FOR
                      THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                                    CHAPTER 13 CASE NO.:

STEPHEN W. BOONE and
BRENDA BOONE                                                         14-13312-JDW

                 MOTION FOR ORDER DECLARING CLAIM SATISFIED

         COMES NOW Locke D. Barkley, Chapter 13 Trustee (the “Trustee”) by and through

counsel, and files this Motion for Order Declaring Claim Satisfied (the “Motion”) as to the claim

of the creditor identified herein.

         The Trustee requests an order of this Court deeming said claim fully satisfied, including,

but not limited to, pre-petition arrearage, and all post-petition payments, escrow shortages and

deficiencies, advances, charges, expenses, fees, and attorney’s fees incurred and/or charged by

creditor during the course of the bankruptcy, as of the date stated herein.

         Name of creditor:      PNC Bank, National Association
         Court claim no.:       3-1
         Last four digits of account number (if known): 2840
         Amount of allowed claim: $36,476.22
         Amount paid by Trustee including interest, fees and escrow: $59,830.46
         Date of last Trustee disbursement: October 31, 2019
         WHEREFORE, PREMISES CONSIDERED, the Trustee requests this Court enter its

order:

         a.     Deeming the mortgage loan of creditor fully satisfied, including the pre-petition

arrearage, all post-petition payments, advances, charges, expenses, fees, and attorney’s fees

and/or charged by Creditor during the course of the bankruptcy;
Case 14-13312-JDW        Doc 58   Filed 11/08/19 Entered 11/08/19 10:09:42              Desc Main
                                  Document     Page 3 of 4


       b.     That any fees, charges, or expenses that the Creditor may allege owed in

connection with any alleged default on the claim or otherwise, which were not approved by this

Court through the allowance of the claim of the Creditor or otherwise, be deemed cured by

completion of the plan and therefore canceled and discharged;

       c.     That the Creditor release its lien and otherwise comply with applicable

nonbankruptcy law; and

       d.     Awarding such other and further relief as is just and proper.

       Dated: November 8, 2019.
                                            Respectfully submitted,

                                            LOCKE D. BARKLEY
                                            CHAPTER 13 TRUSTEE

                                            /s/ Melanie T. Vardaman
                                            ATTORNEYS FOR TRUSTEE
                                            W. Jeffrey Collier (MSB 10645)
                                            Melanie T. Vardaman (MSB 100392)
                                            6360 I-55 North, Suite 140
                                            Jackson, Miss. 39211
                                            (601) 355-6661
                                            ssmith@barkley13.com
Case 14-13312-JDW         Doc 58    Filed 11/08/19 Entered 11/08/19 10:09:42              Desc Main
                                    Document     Page 4 of 4


                                 CERTIFICATE OF SERVICE


       I, the undersigned attorney for the Trustee, do hereby certify that I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I either
mailed by United States Postal Service, first class, postage prepaid, or electronically notified
through the CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for the
Debtor, the United States Trustee, and other parties in interest, if any, as identified below.

PNC Mortgage
3232 Newmark Drive
Miamisburg, OH 45342

Parker Alan Proctor, Jr., Esq.
Attorney for Creditor

Dated: November 8, 2019


                                               /s/ Melanie T. Vardaman
                                               MELANIE T. VARDAMAN
